DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

The amendment filed 10 June 2022 has been entered.  Claims 50, 51, 55-73, 75-83 and 86-101 are currently pending in the application.  Claims 86-97 and 101 are withdrawn.  The rejections of record from the office action dated 10 January 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 50, 51, 55-64, 66-73, 75-83 and 98-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baak et al. (US 4,065,317).
Regarding claims 50, 51, 55-64, 66-73, 75-83 and 98-100, Baak discloses a variety of pharmaceutical containers (C1/L15-30) comprising a glass composition comprising SiO2 75-82 mole %, Al2O3 0-5 mole %, Na2O 0-10 mole %, CaO 0-15 mole %, K2O 0-10 mole%, and MgO 0-15 mole % and is free of boron and compounds of boron (claim 15, C4/L38-45) (i.e. overlapping the instantly claimed ranges).
Baak discloses that ZrO2 is present in an amount of about 2 to 8 mol% (C4/L38-45).  It is the examiner’s position that “about 2” encompasses “less than 2”.  
Alternatively, It is apparent that the instantly claimed amount of ZrO2 and that taught by Baak are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of ZrO2 disclosed by Baak and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of ZrO2, it therefore would have been obvious to one of ordinary skill in the art that the amount of ZrO2 disclosed in the present claims is but an obvious variant of the amounts disclosed in Baak, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
While Baak does not specifically disclose the instantly claimed pharmaceutical compositions, given that all of the recited pharmaceutical compositions are well known pharmaceutical compositions and given that the containers of Baak are suitable for holding pharmaceutical compositions because they have high chemical resistance and low thermal coefficient of expansion (C1/L14-20), it is the examiner's position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the containers of Baak to hold any known pharmaceutical compositions, including those claimed so that they may be stored in containers having high chemical resistance and low thermal coefficient of expansion and because doing so is nothing more than using a known article for its intended use in a known environment to accomplish an entirely expected result. 
Regarding claims 98-100, Baak discloses that ZrO2 is present in an amount of about 2 to 8 mol% (C4/L38-45).  It is the examiner’s position that “about 2” encompasses “less than 1”.  
Alternatively, It is apparent that the instantly claimed amount of ZrO2 and that taught by Baak are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of ZrO2 disclosed by Baak and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of ZrO2, it therefore would have been obvious to one of ordinary skill in the art that the amount of ZrO2 disclosed in the present claims is but an obvious variant of the amounts disclosed in Baak, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baak et al. (US 4,065,317) in view of Glaesemann et al. (US 2009/0202808 A1).
Regarding claim 65, modified Baak discloses all of the claim limitations as set forth above.  Baak does not disclose that the container further comprises SnO2.  
Glaesemann discloses that SnO2 is known as a fining agent to eliminate gaseous inclusions in glass articles ([0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate SnO2 as taught by Glaesemann into the containers of modified Baak in order to provide containers having the advantage of having no gaseous inclusions.  

Response to Arguments

Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicant argues that “about 2” does not encompass “less than 2” because Baak uses narrow ranges, ZrO2 is a significant component of the glass, Baak does not teach any examples below 2%, and Baak discloses a relatively medium to high amount.  
	Applicant’s argument is unpersuasive given that there is an infinitesimally small difference between “about 2” and “less than 2”.  Therefore, “less than 2” would clearly be encompassed by “about 2”.
Further, Baak does not explicitly teach away from using amounts less than 2% and there is no disclosure in Baak that the difference between “2” and “less than 2” is not slight. 
Regarding the examples of Baak, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	Applicant argues that regarding claim 98-100, “about 2” would not encompass “less than 1”
However, examiner’s position remains that “about 2” encompasses “less than 1” because the difference is only approximately 1%. 
Further, Baak does not explicitly teach away from using amounts less than 1% and there is no disclosure in Baak that the difference between “about 2” and “less than 1” is not slight. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782